Citation Nr: 0404199	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel

INTRODUCTION

The veteran served on active duty from April to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  In January 1979, the Board denied the veteran's claim of 
service connection for a right shoulder disorder.  

2.  Evidence received since the January 1979 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.

3.  The veteran has a right shoulder disorder that is related 
to service.


CONCLUSIONS OF LAW

1.  The January 1979 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2003).

2.  New and material evidence has been received since the 
January 1979 denial, and the claim of service connection for 
a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied its duties to the veteran in a 
December 2002 VCAA letter.  In light of the favorable 
decision, however, no further discussion of VCAA is necessary 
at this point.

I.  Factual Background

A review of the record shows that the veteran filed an 
initial claim of service connection for a right shoulder 
disorder in May 1976.  The RO denied the veteran's claim 
which he subsequently appealed.  In January 1979, the Board 
denied the veteran's claim of service connection.  

Pre-service medical records from Southern Nevada Memorial 
Hospital dated in May 1968 noted a motorcycle accident in 
which the veteran injured his right thumb.

Service medical records show that at a physical examination 
performed for induction purposes in February 1970, no right 
shoulder injury or disorder was noted.  Pre-service disorders 
noted were the removal of the right testicle, a hernia, and a 
broken right hand.  In July 1970, the service medical records 
reflect the veteran's complaint of right shoulder pain.  
Marked laxity of the shoulder was diagnosed.  In August 1970, 
the veteran was honorably discharged for disability purposes 
due to a diagnosed chronic subluxation of the right shoulder.  
A Medical Board Report, prepared for discharge purposes, 
noted a right shoulder injury incurred approximately nine 
months prior to service, in a motorcycle accident.  It was 
noted that following the motorcycle accident, the veteran 
sustained a dislocation of his right shoulder which required 
medical assistance.  Upon entry into service, the Medical 
Board Report noted recurrent complaints and the ability to 
actively dislocate the shoulder by self-manipulation.  The 
veteran was honorably discharged as unfit for duty and the 
Medical Board determined that the veteran's right shoulder 
disorder was not aggravated by service.

A lay statement dated in January 1973 from the veteran's 
mother stated that the veteran was not treated for a right 
shoulder injury prior to enlistment in service.

VA treatment records dated in July 1976 noted the veteran's 
historical account that he sustained right shoulder pain in 
1970 when he fell on his right shoulder while participating 
in active duty training exercises.

In September 2002, the veteran filed an informal claim of 
entitlement to service connection for a right shoulder 
disorder.  He submitted duplicative post-service medical 
records and his mother's lay statement dated in January 1973.  
He also submitted additional post-service medical records and 
testified by way of video-conference in December 2003.

At the video-conference, the veteran stated that he sustained 
a motorcycle accident prior to service; however, he only 
injured his thumb and did not injure his shoulder.  He 
contended that during active duty training he was 
participating in exercises, fell and dislocated his shoulder.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

New and Material Evidence

In January 1979, the Board denied service connection for a 
right shoulder disorder.  The veteran did not initiate an 
appeal of that decision, therefore, the Board's January 1979 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.1103 (2003).

Evidence of record at the time of the January 1979 denial 
consisted of pre-service treatment records from Southern 
Nevada Memorial Hospital dated in May 1968, service medical 
records including a Medical Board Report, a lay statement 
from the veteran's mother dated in January 1973, treatment 
records from the VA medical center in Phoenix, Arizona dated 
in January 1971 and July 1976, treatment records from North 
Las Vegas Hospital dated in June and October 1977, and 
Personal Hearing testimony from February 1978.  

Evidence received since the January 1979 Board decision is 
new and material to the claim of service connection.  
Specifically, since the prior denial, the RO received post-
service treatment records from Sunrise Hospital and Medical 
Center, and the veteran and his spouse testified at a video-
conference hearing in December 2003.  Such information is 
vital to the veteran's claim of service connection for a 
right shoulder disorder, and is new and material within the 
meaning of VA regulations.  38 C.F.R. § 3.156(a) (2003).  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108 (West 
2002).  

Service connection

In this case, pre-service medical records dated in May 1968 
noted a motorcycle accident in which the veteran injured his 
right thumb.  Injury to the right shoulder was not noted.

Upon review of the veteran's service medical records, his 
entrance examination is negative for a shoulder injury or 
disorder.  In July 1970, the veteran complained of shoulder 
pain, and in August 1970, a chronic subluxation of the right 
shoulder was diagnosed; as a result, the veteran was 
honorably discharged due to his disability.  In the Medical 
Board Report which recommended discharge, it was noted that 
the veteran had a motorcycle accident prior to service in 
which he sustained a dislocation of his right shoulder, and 
which required medical assistance.

A lay statement from the veteran's mother stated that the 
veteran did not incur an injury to the right shoulder prior 
to enlistment in service.

At the video-conference hearing, the veteran testified that 
he did not incur a right shoulder injury prior to service; he 
only sustained injury to his right hand which he disclosed at 
his entrance examination.  

In assessing the credibility of the evidence, the Board finds 
it persuasive that the veteran's right shoulder disorder 
occurred during service.  Although the Medical Board Report 
states that the veteran incurred a right shoulder injury in a 
motorcycle accident prior to service, there is no medical 
evidence to support this finding.  The evidence of record 
includes a hospital record dated in May 1968 which referenced 
a motorcycle accident; however, only an injury to the right 
thumb was noted.  Furthermore, the Medical Board Report noted 
that the veteran required medical assistance upon injuring 
his shoulder in the motorcycle accident; however, there is no 
medical evidence to support this conclusion.  The veteran's 
entrance examination is negative for a right shoulder 
disorder or injury.  Service medical records dated in July 
1970 noted that the veteran complained of pain to the right 
shoulder and in August 1970 a chronic subluxation of the 
right shoulder was diagnosed.  Upon review of the medical 
evidence, the earliest date that a right shoulder disorder 
was evident was in July 1970, during active service.

The Board finds that the preponderance of the evidence of 
record supports the finding that the veteran's right shoulder 
disorder was incurred in service.  Accordingly, service 
connection is granted for this disability.


ORDER

As new and material evidence has been received, the claim of 
service connection for a right shoulder disorder is reopened, 
and the claim of service connection is granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



